Citation Nr: 0818901	
Decision Date: 06/09/08    Archive Date: 06/18/08

DOCKET NO.  04-42 394	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for sinusitis.


WITNESSES AT HEARING ON APPEAL

Appellant and her mother


ATTORNEY FOR THE BOARD

M. Vavrina, Counsel




INTRODUCTION

The veteran served on active duty from November 1978 to 
November 1981, and from May 1987 to November 2002. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a February 2004 rating decision in which 
the RO denied the above claim.  The veteran filed a notice of 
disagreement (NOD) in July 2004; and the RO issued a 
statement of the case (SOC) in November 2004.  The veteran 
filed a substantive appeal (via a VA Form 9, Appeal to Board 
of Veterans' Appeals) in December 2004.  The RO issued a 
supplemental SOC (SSOC) in December 2007.

In February 2008, the veteran and her mother testified during 
a hearing before the undersigned Veterans Law Judge at the 
RO; a transcript of the hearing is of record.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.  Although the veteran was treated for sinusitis in 
service, competent and probative medical evidence fails to 
show that the veteran has current chronic sinusitis.


CONCLUSION OF LAW

The criteria for service connection for sinusitis are not 
met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.303, 3.655 (2007).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2007)) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA have been codified, as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received,  proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

VA's notice requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between the veteran's service and 
the disability, degree of disability, and effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id.; Pelegrini,18 Vet. App. at 112.  See also Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003).  However, the VCAA notice requirements 
may, nonetheless, be satisfied if any errors in the timing or 
content of such notice are not prejudicial to the claimant.  
Id.

In this appeal, in a March 2003 pre-rating letter, the RO 
provided notice to the appellant regarding what information 
and evidence is needed to substantiate a claim for service 
connection, as well as what information and evidence must be 
submitted by a claimant, what information and evidence would 
be obtained by VA, and the need for the claimant to advise VA 
of or to submit any evidence that is relevant to the claim.  
While the RO did not explicitly advise the appellant to 
provide any evidence in her possession that pertains to her 
claim, the March 2003 letter did instruct the appellant to 
send information describing any additional information or 
evidence that she wanted VA to try to obtain or to send the 
evidence itself to the RO.  After issuance of the notice and 
an opportunity for the appellant to respond, the claim was 
adjudicated in the February 2004 rating decision now on 
appeal.  Thus, the March 2003 letter meets Pelegrini's 
content of notice requirements, and the VCAA's timing of 
notice requirement.

The Board notes that, while a February 2007 post-rating 
letter informed the veteran of how VA assigns disability 
ratings and effective dates (in the event that service 
connection is granted), as well as the type of evidence that 
impacts these determinations, consistent with 
Dingess/Hartman, that letter pertained to claims for service 
connection for other disabilities; no such letter has been 
provided specific to the current claim for service connection 
for sinusitis.  However, the absence of such notice is not 
shown to prejudice the veteran.  Because the Board's decision 
herein denies the veteran's claim for service connection for 
sinusitis, no disability rating or effective date is being, 
or is to be, assigned; hence, there is no possibility of 
prejudice to the veteran under the notice requirements of 
Dingess/Hartman.

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matter on appeal.  Pertinent medical 
evidence associated with the claims file consists of the 
veteran's service treatment records, post-service VA medical 
records and the reports of VA examinations; for the reasons 
expressed below, no further examination is warranted.  The 
record also includes copies of records from the Auxilio Mutuo 
Hospital pertaining to an October 2001 septoplasty.  Also of 
record and considered in connection with the claim are copies 
of the hearing testimony and various written statements 
provided by the veteran.  In short, VA has obtained, or made 
reasonable efforts to obtain, all evidence which might be 
relevant to the veteran's claim and that VA has satisfied, to 
the extent possible, the duty to assist.  

In summary, the duties imposed by the VCAA have been 
considered and satisfied.  Through various notices of the RO, 
the claimant has been notified and made aware of the evidence 
needed to substantiate the claim on appeal, the avenues 
through which she might obtain such evidence, and the 
allocation of responsibilities between herself and VA in 
obtaining such evidence.  There is no additional notice that 
should be provided, nor, in light of the veteran's failure to 
cooperate fully, is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with the claim on appeal.  Consequently, any 
error in the sequence of events or content of the notice is 
not shown to prejudice the appellant or to have any effect on 
the appeal.  Any such error is deemed harmless and does not 
preclude appellate consideration of the matter on appeal, at 
this juncture.  See Mayfield v. Nicholson, 20 Vet. App. 539, 
543 (2006) rejecting the argument that the Board lacks 
authority to consider harmless error).  See also ATD Corp. v. 
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Analysis

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or from aggravation of a pre-existing 
injury suffered or disease contracted in the line of duty.  
See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2007).  Such a determination requires a finding of current 
disability that is related to an injury or disease in 
service.  Watson v. Brown, 4 Vet. App. 309 (1993); Rabideau 
v. Derwinski, 2 Vet. App. 141, 143 (1992).  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence, including that pertinent 
to service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

In various written statements and during her hearing, the 
veteran has contended that she was treated for sinusitis in 
service and has been treated for sinusitis in the VA 
emergency room (ER) since 2001.  Both she and her mother 
testified that the veteran was healthy prior to service.  
Alternatively, she claims that she has sinusitis as secondary 
to tinnitus (a disability for which service connection has 
not been granted) or as due to cold injury.  

The veteran's service treatment records show sporadic 
treatment for rhinitis beginning in January 1989, and for 
sinusitis beginning in September 1989.  In July 1997, mild 
tenderness to palpation was noted at the left frontal 
maxillary sinuses and a sinus infection was diagnosed.  In 
December 1997, the veteran was seen for complaints of nasal 
congestion lasting three days.  On examination, mild 
tenderness to palpation in the sinuses was noted and the 
diagnosis was sinus infection.  An April 2000 nasal endoscopy 
revealed no evidence of obstruction, masses or polyps.  The 
diagnosis was maxillary and ethmoid sinusitis.  In September 
2000, a computed tomography (CT) of the sinuses, done in 
conjunction with complaints of migraine headaches, left-sided 
retrobulbar throbbing and nosebleed, revealed severe ethmoid 
sinusitis with near complete opacification of many ethmoid 
air cells.  A January 2001 report from a private 
otorhinolaryngologist provided a diagnosis of 
maxillary/ethmoid sinusitis.  A late-December 2000 CT of the 
sinuses revealed diffuse paranasal sinus disease most marked 
in the ethmoid sinuses, sparing the sphenoid sinuses.  In 
August 2001, the veteran was seen for chronic sinusitis and 
prescribed Flonase and Humibid LA.  A CT scan performed to 
assess the efficacy of medical treatment versus surgical 
treatment revealed chronic sinus disease in both the 
maxillary and ethmoid sinuses, with left nasal septal 
deviation.  
 
On October 19, 2001, the veteran underwent a polypectomy and 
septoplasty at Auxilio Mutuo Hospital.  A January 2002 ear, 
nose and throat (ENT) examination was within normal limits, 
with clear postnasal drip.  The diagnosis was upper 
respiratory infection versus symptoms secondary to chronic 
postnasal drip.  Treatment was Cepacol lozenges, Tessalon and 
Azmacort.  During the September2002 separation examination, 
in the medical history portion of the examination report, the 
veteran indicated that she still had symptoms of sinusitis 
with numbness on the left side of her face and bleeding when 
she sneezed and reported that she had had a sinus operations 
and removal of bone at the Auxilio Mutuo in 2001.  Although 
the separation examination report indicated an abnormality of 
the sinuses, no diagnosis was given.

During an April 2003 VA nose, sinus, larynx and pharynx 
examination, the veteran complained of recurrent nose bleeds 
since 1998 and reported undergoing a septoplasty at the 
Auxilio Mutuo Hospital about 11/2 years previously.  On 
examination, no nasal obstruction was noted.  However, there 
was a small septal laceration and bleeding point about area 
one of the left septum, originating primarily from the nose.  
No evidence, or diagnosis, of sinusitis was noted.

During a June 2003 VA cold injury protocol examination, the 
veteran reported that, during officers' basic training at 
Fort A. P. Hill, Virginia, in 1979, while participating in 
digging, and staying overnight in, a foxhole, she noticed 
swelling of the medial wrist and later she could not feel her 
feet or her hands.  In the morning, she was medi-evacuated 
and given 47 days of rest.  On examination, the examiner 
noted that previous nerve conduction studies of the upper 
extremities showed bilateral carpal tunnel syndrome and left 
ulnar cubital syndrome, while lower extremity nerve 
conduction tests were normal.  The diagnoses were bilateral 
carpal tunnel syndrome and left ulnar cubital syndrome, 
neither of which were felt to be related to cold injury.

On her initial VA primary care evaluation in January 2003, 
the veteran reported a history of sinusitis.  Even though on 
examination clinical findings for the nose were normal, this 
diagnosis has been among those listed in her computerized 
problem list since then.  An April 2003 VA evaluation gave an 
assessment of sinusitis, asymptomatic with medications.  

During an October 2003 VA nose, sinus, larynx and pharynx 
examination, the veteran claimed recurring nasal bloody 
discharge for years and also complained of frontal and malar 
dull pain, episodes of recurrent nasal allergy, and 
headaches.  On examination, there was no nasal obstruction 
noted.  Septum was midline.  The examiner indicated there was 
bleeding point about area one of the left septum inferiorly 
which was not related to allergy or sinus pathology and 
caused recurrent bloody nasal discharge or epistaxis.  An 
October 2003 sinus x-ray was unremarkable.  The examiner 
indicated that, at the time of report, there was no objective 
evidence of sinus disease in the veteran.  The diagnoses were 
allergic rhinitis; post septoplasty status in October 2001 
for deviated nasal septum; bleeding point area one, left 
septum inferiorly.  Subsequently, in a November 2003 rating 
decision, the RO granted service connection for allergic 
rhinitis, effective December 1, 2002.

Except for a few isolated instances, during subsequent VA 
primary care or ER visits, the clinical findings on ENT 
evaluation were generally normal.  One exception was an April 
2004 nasal endoscopy that revealed the veteran's inferior, 
mid, superior turbinates were normal in size and shape; 
osteomeatal complex was patent with no polyps, masses or 
discharge noted; and sphenoethmoid recess was patent with no 
discharge but with a small polyp on the right side.  While an 
August 2004 VA facial bone x-ray showed minimal-to-moderate 
mucoperiosteal wall thickening and maxillary antra; frontal, 
ethmoid and sphenoid sinuses were clear with preservation of 
airways.  A February 2005 VA CT of the brain revealed partial 
opacification of the ethmoidal sinuses by soft tissue density 
and right frontal extensive mucosal thickening with no 
respiratory distress.  

In July 2005, the veteran was seen at the VA ER for 
complaints of dizziness, associated with nasal discharge and 
nausea.  ENT examination revealed moist mucosae, no throat 
erythema or discharge, and right parasinus extremely tender 
to palpation.  A subsequent ENT consult for tinnitus later 
the same month showed that the veteran was having an episode 
of flu involving ears, eyes, coughing, sore throat, etc.  On 
examination, the left tympanic membrane was markedly 
retracted with red prominent lateral bands and red boggy 
nasal mucosa with clear secretions.  The diagnosis was flu 
syndrome.  Although the veteran's nose was noted to have a 
raw area on the right in February 2006, an April 2006 ENT 
examination revealed a straight septum; no perforations, 
polyps or masses, mucosal lesions or secretions were noted.  
During a November 2006 VA ER visit, the veteran was noted to 
have sinus congestion and coughing, which was diagnosed as 
bronchitis.  At a subsequent visit later that month, the 
veteran denied bleeding, nasal stuffiness, running nose, 
nasal discharge and post-nasal drip; none was noted on 
examination nor was there any sinus tenderness or 
opacification to transillumination found.  After that, VA 
treatment records show normal clinical findings for the nose 
and sinuses.

Here, it is true that the veteran was treated for sinus 
problems and underwent surgery to correct a deviated nasal 
septum in October 2001.  While she asserts that she has 
continued to suffer from sinusitis, her left facial pain 
post-septoplasty appears to be due to allergic rhinitis (for 
which service connection has been in effect since December 1, 
2002).  The Board also points out that the usual effects of 
medical and surgical treatment in service, having the effect 
of ameliorating disease or other condition incurred before 
enlistment will not be considered service connected unless 
the disease or injury is otherwise aggravated by service.  
See 38 C.F.R. § 3.306(b) (2007).  Here, the October 2001 
nasal surgery was performed to ameliorate sinusitis and to 
correct a deviated nasal septum, and it appears to have been 
successful.  VA examinations in April and October 2003 and 
October 2003 VA x-rays revealed no evidence of sinusitis, and 
the medical evidence of record does not otherwise indicate 
that the appellant currently suffers from any current, 
chronic sinusitis.  Significantly, the veteran also has not 
presented or identified any existing evidence that supports 
her claim.

Where, as here, competent evidence does not establish that, 
as a threshold matter, the veteran has the disability for 
which service connection is sought, there can be no valid 
claim for service connection-on any basis.   See Gilpin v. 
West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 
Vet. App. 223, 225 (1992).  

The Board notes that, in view of the veteran's assertions, 
the RO arranged for her to undergo another VA examination 
(scheduled for November 2007), apparently to obtain a medical 
opinion clarifying whether the veteran, in fact, currently 
suffers from the allergic rhinitis for which service 
connection has been granted or claimed sinusitis.  However, 
the veteran failed to cooperate with VA's efforts to assist 
her in the development of evidence in connection with her 
claim by failing to report for the examination.  The Board 
emphasizes that the duty to assist is not a one-way street 
(see Wood v. Derwinski, 1 Vet. App. 190 (1991) and Olson v. 
Principi, 3 Vet. App. 480, 483 (1992)), and that, on these 
facts, VA has no alternative but to decide the claim on the 
basis of medical  evidence already of record (which, as 
indicated above, is not supportive of the claim).  

The Board notes that, during the February 2008 Board 
hearing-some four months after the scheduled examination-
the veteran asserted, for the first time, that she did not 
receive sufficient prior notice of the examination.  However, 
the Board finds that the veracity of this assertion is 
questionable, particularly given the fact that no attempt to 
reschedule the examination was made, to include after receipt 
of the December 2007 SSOC identifying the failure to report 
to the examination as an additional basis for denial of the 
claim.  Hence, the veteran has not demonstrated good cause 
for her failure to report to the November 2007 examination-
which, incidentally, does not appear to have been required in 
the first place, given that not even a prima facie claim for 
service connection for sinusitis has been presented.  See 38 
U.S.C.A. § 5103A(d); Wells v. Principi, 326 F. 3d. 1381, 1384 
(Fed. Cir. 2003).  See also Duenas v. Principi, 18 Vet. App. 
512 (2004) (per curium).

In addition to the medical evidence, in adjudicating the 
claim, the Board has considered the veteran's assertions and 
those advanced by her mother, on her behalf.  However, as 
indicated above, this claim turns on the medical matters of 
whether the veteran currently suffers from sinusitis, and if 
so, the relationship between that disability and service-
matters within the province of trained medical professionals.  
See Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  As the 
veteran and her mother are not shown to be other than lay 
persons without appropriate medical training and expertise, 
neither is competent to render a probative (i.e., persuasive) 
opinion on a medical matter.  See Bostain v. West, 11 Vet. 
App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 
186 (1997) (a layman is generally not capable of opining on 
matters requiring medical knowledge).  Hence, the lay 
assertions in this regard have no probative value.  

For all the foregoing reasons, the claim for service 
connection for sinusitis must be denied.  In reaching this 
conclusion, the Board has considered the applicability of the 
benefit-of-the-doubt doctrine.  However, as no competent, 
persuasive evidence supports the claim, that doctrine is not 
applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for sinusitis is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


